Chambees, Judge,
delivered the opinion of the court.
This is a judicial sale, made for the purpose of carrying into effect the judgment of a competent court. The levy and sale were made by an acknowledged officer, in the regular course of duty, and no exceptions appear to have been taken to his proceedings for want of form, at the return of the execution, when on motion, any informality would have been examinable. The law regards such a proceeding with favour, and although it will not give effect to an instrument, or paper *359executed by such officer, if its terms are unmeaning, or so entirely vague, as to make it uncertain what was intended, yet every reasonable intendment will be made to secure bona fide purchasers, and to effectuate the object, which it was the duty, and as the law presumes, the design of the officer to accomplish. The presumption in such a case, is at least as proper and as strong as in the case of a grantee claiming against a grantor, when the utmost effect is given to the terms of the grant, ut res magis valeat quam pereat. It is admitted, and cannot be denied, that if this were the case of grantee against grantor, the whole tract would pass.
The rights of the defendant are not concluded in any respect by this construction. If she has a title, the sale will not affect it; if she has none, that fact presents no claim, upon which to entitle her to lessen the favour with which the law regards the proceedings of its officer, to change the presumption by which his acts are supposed to be rightly performed, or to narrow the construction given to his grant.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.